DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II and Species A1 (i.e. claims 12-13 and 20 readable on the elected Group II and elected Species A1) with traverse in the reply filed on 05/17/2021 is acknowledged.
The traversal is on the basis that there is no burden on the Examiner to examine both Inventions I and II and all Species A1-A7 because their subject matter are sufficiently related. 
	Applicants argument is not found persuasive because: 
Although there may be some overlap of the search for Groups I-II and Species A1-A7, there is nothing to indicate that the search would be coextensive;
The fact that the inventions are related is irrelevant to a restriction requirement when the inventions are distinct. See MPEP §§ 806.04 (f) and 806.05; and
Examination on the merits of apparatus claims (i.e. Group II) differs from that of method claims (i.e. Group I).  Applicants’ attention is drawn to the fact that the search for method claims requires the identification of processing steps, while the search for apparatus claims requires the identification of structural elements. Further, the different classifications and fields of searches are appropriate reasons for establishing the serious burden of examining both groups, and for insisting on restriction between the two distinct groups as explained in MPEP § 808.02.
The mutually exclusive elements noted in the CTRS dated 03/23/2022 for each species A1-A7 clearly demonstrate that the species A1-A7 are mutually exclusive. Thus, the restriction of species A1-A7 is in accordance with MPEP § 806.04(f). 
Applicant further argues that Species A1-A4 overlap in scope because they shared some features and cites MPEP § 806.04(f).
Applicant’s argument is not found persuasive. MPEP § 806.04(f) states: 
`	Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first.
The mutually exclusive elements noted in the CTRS dated 03/23/2022 for each species A1-A4 clearly demonstrate that the species A1-A4 are mutually exclusive and meet the criteria set forth in MPEP § 806.04(f). The claims limited to the species A1-A4 do not overlap in scope because they do not infringe each other. Applicant did not state that Species A1-A4 are obvious variants. See MPEP §§ 806.04 (f) and 806.05.  
Therefor the extra search and/or examination burden for addressing multiple inventions and species poses a serious burden to the examiner which makes the restriction requirement proper and is therefore made FINAL. 
Accordingly, claim(s) 1-11 and 14-19 is/are withdrawn as being drawn to nonelected Group I and Species A2-A7 and claim(s) 12-13 and 20 is/are examined herein.
Specification
The abstract of the disclosure is objected to because the abstract is not a concise statement of the technical disclosure of the patent. In this case, the claims are directed to a system comprising tension straps and mechanisms; however, the abstract does not include the alleged improvement(s). In addition, the abstract comprises implied/legal phraseology such as “Disclosed herein are”. Furthermore, the abstract describes methods/systems already known in the art (See NPL dated 10/28/2021 and prior art of record). A correction is required. See MPEP § 608.01 (b) for guidelines for the preparation of patent abstracts.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
 “a heating assembly … configured to supply heat” in claim(s) 12 and 20 with corresponding structure disclosed at least in [0058] of applicant’s published application.
“a strap retraction mechanism , configured to retract” in claim 12 with corresponding structure disclosed at least in [0057] of applicant’s published application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Other claim interpretations:
The term ‘consolidated laminate sheet’ has been interpreted below as the material worked upon by the system. See MPEP §§ 2114-2115.
The term ‘tension strap’ has been interpreted below in view of [0052] of applicant’s published application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kline (US 20150183171 – of record).
Regarding claim 12, Kline discloses a system for manufacturing a part (P0008, Fig. 14), the system comprising:
a mold (106), comprising a contoured forming surface (P0055, Fig. 14);
at least one tension strap (tensioning film/strip(s) 112 and/or 114), configured to attach to a consolidated laminate sheet (P0057, 0059, Fig. 14);
a heating assembly (heating elements not shown), positioned relative to the mold and configured to supply heat to the consolidated laminate sheet (P0055), when attached to the at least one tension strap, to form a consolidated laminate heated sheet (P0055, 0062, 0067, Fig. 20); and
a strap retraction mechanism (vacuum generator), configured to retract the at least one tension strap, when attached to the consolidated laminate sheet, to force the heated sheet against the contoured forming surface of the mold (vacuum generator capable of retracting 112 and 114 when attached to 100 so as to force heated 100 against the contoured forming surface of 106: P0056, 0062-0064, Figs. 17-20; the taught vacuum generator is functionally equivalent to and reads on the claimed retraction mechanism). See MPEP §§ 2112.01 I, 2114 I-II, and 2115. Thus, , Kline discloses the system substantially as claimed by applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kline as applied to claim 12 above.
Regarding claim 13, as applied to claim 12 above, Kline discloses the system. Kline further discloses an enclosed container, defining an interior cavity (elements 98, 96 and 108 defining a sealed vacuum cavity 120: P0056, Fig. 14), wherein:
the mold (106), the at least one tension strap (116/114), the heating assembly (heating elements not shown) … are enclosed within the enclosed container (Fig. 14 and Fig. 18); and 
the heating assembly comprises a heater (P0055), which is non-movably fixed relative to the enclosed container (the heating elements not shown in 106 and 106 are non-movably fixed relative to the enclosed container: P0055, Fig. 14 and Fig. 18).
Kline fails to disclose wherein the strap retraction mechanism is enclosed within the enclosed container. 
Kline discloses the claimed invention except for the rearrangement of the strap retraction mechanism within the enclosed container. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the strap retraction mechanism within the enclosed container, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to arrange the strap retraction mechanism within the enclosed container for the purpose(s) of making the size of the system compact by arranging all the components within the enclosed container and/or ensuring that all the components are within the enclosed container to improve sealing of the enclosed container or to prevent vacuum/air leakages from the enclosed container. See MPEP § 2144.04 VI C.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (US 20210060819) in view of Gane (US 20160325331) and/or McCoy (US 20140190047).
Regarding claim 12, Sekine discloses a system for manufacturing a part (P0002, Fig. 1), the system comprising:
a mold (7), comprising a contoured forming surface (P0038, Fig. 1);
at least one … tension clamp (11), configured to attach to a consolidated laminate sheet (P0037, 0067, 0078, Fig. 1);
a heating assembly (12), positioned relative to the mold and configured to supply heat to the consolidated laminate sheet, when attached to the at least one tension … clamp, to form a heated consolidated laminate sheet (P0037, 0068, 0072, Fig. 1). 
Sekine fails to disclose use of a tension strap instead of a tension clamp and a strap retraction mechanism. 
In the same field of endeavor, systems for manufacturing/molding parts, Gane discloses a system for manufacturing a part (P0028), the system comprising: a mold (28) comprising a contoured forming surface (P0031, Figs. 4-6) and at least one tension strap (38) (P0033, Figs. 5-6) coupled to clamp (44) and a strap retraction mechanism (40) configured to retract/pull the at least one tension strap to force a heated sheet against the contoured forming surface of the mold (P0033, 0037, 0040 Figs. 5-6).
In an analogous art, apparatuses for tensioning sheets, McCoy discloses the technique of combining clamps (50), tension straps (52), and strap retraction mechanisms (80) for the benefit(s) of providing greater tension on the sheet during use and/or allowing retraction of the strap clamp and the strap during use (P0019, 0061-0062, Fig. 3, and Fig. 5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sekine in view of the teachings of Gane and/or McCoy by including a tension strap and a strap retraction mechanism as instantly claimed for the benefit(s) of providing a force to the heated sheet against the contoured forming surface of the mold via the tension strap,  providing greater tension on the sheet during use, and/or allowing retraction of the strap clamp and the strap during use. See MPEP §§2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (US 20210101318) view of Sekine (US 20210060819) and/or Graber (US 20100263789).
Regarding claim 20, Rodgers discloses a system for manufacturing a part (P0005 and Figures), the system comprising:
a mold (72), comprising a contoured forming surface (P0030, Fig. 7);
at least two drive mechanisms (89L and 88R: P0032, Fig. 8 );
at least two tension straps (50), each configured to attach to one of two opposing end portions of a consolidated laminate sheet (22) and a corresponding one of the at least two drive mechanisms (P0035, Fig. 2, Fig. 9, and Fig. 14);
…;
wherein, when the at least two tension straps are attached to the two opposing end portions of the consolidated laminate sheet and the at least two drive mechanisms, the at least two drive mechanisms are operable to move toward each other  (89L and 88R  are capable of moving toward each other when 50 are attached to the two opposing end portions of  22 and 89L and 88R: P0032, Fig. 14) to cause:
the two opposing end portions of the consolidated laminate sheet to move toward each other (opposing end portions of 22 are capable of moving toward each other when 89L and 88R  are moved toward each other due to their interconnection via 50: P0032, Fig. 14; See MPEP §§ 2112.01 I, 2114 I-II, and 2115); and
an intermediate portion of the consolidated laminate sheet to buckle toward the contoured forming surface of the mold (the intermediate portion of 22 is capable of buckling toward the contoured forming surface 74 of the mold 72 when opposing end portions of 22 are moved toward each other in view of their interconnection and as predicted by laws of physics: P0032, Fig. 14; See MPEP §§ 2112.01 I, 2114 I-II, and 2115). 
Rodgers fails to disclose a heating assembly. 
In the same field of endeavor, systems for manufacturing/molding composite parts (P0002), Sekine discloses a system comprising a heating assembly (12), positioned relative to a mold (7/8) and configured to supply heat to a consolidated laminate sheet (2) when attached to the at least two tension clamps (11) for the benefit(s) of forming a heated consolidated laminate sheet in-situ during molding and/or improving molding accuracy (P0037, 0068, 0072, Fig. 1). Sekine further discloses the technique of including at least two drive mechanisms (10) such that when the at least two tension clamps are attached to the two opposing end portions of the consolidated laminate sheet and the at least two drive mechanisms, the at least two drive mechanisms are operable to move toward each other to cause: the two opposing end portions of the consolidated laminate sheet to move toward each other and an intermediate portion of the consolidated laminate sheet to buckle toward the contoured forming surface of the mold for the benefit(s) of wrinkles and/or improving molding accuracy (P0063-0064, Fig. 6).
In the same field of endeavor, systems for manufacturing/molding composite parts (P0001), Graber discloses a system comprising a heating assembly (18), positioned relative to a mold (20) and configured to supply heat to a consolidated laminate sheet (41) when attached to the at least two tension clamps (16 and 17) for the benefit(s) of forming a heated consolidated laminate sheet in-situ during molding and/or improving molding accuracy (P0081, 0087, Figs. 3-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Rodgers in view of the teachings of Sekine and/or Graber by including a heating assembly and operating the driving mechanisms as instantly claimed for the benefit(s) of forming a heated consolidated laminate sheet in-situ during molding and/or improving molding accuracy. See MPEP §§2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure: 
Edelmann (US 20150151507) discloses inclusion of tension/retractable strips (P0044, 0078, Figs. 1-2);
NPL of record dated 10/28/2021;
Potter (GB 2267457 – of record) discloses a system for manufacturing a part comprising a mold (10) and the heating assembly (34) enclosed within an enclosed container (4), wherein the heating assembly (34) comprises a heater which is non-movably fixed relative to the enclosed container (Fig. 1 and accompanying text); and
	Erickson (US 20180311887 – of record) discloses systems for manufacturing a part (Figs. 5-12). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Primary Examiner, Art Unit 1743